United States Court of Appeals
                     For the First Circuit



Nos. 13-1938, 13-1945, 13-1946

           PAUL A. DECOLOGERO, PAUL J. DECOLOGERO, and
                     JOHN P. DECOLOGERO, JR.,

                    Petitioners, Appellants,

                                 v.

                    UNITED STATES OF AMERICA,

                      Respondent, Appellee.



          APPEALS FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

            [Hon. Rya W. Zobel, U.S. District Judge]



                             Before

                      Selya, Circuit Judge,
                   Souter,* Associate Justice,
                    and Lipez, Circuit Judge.



     Matthew D. Thompson, with whom Butters Brazilian LLP was on
brief, for appellant Paul A. DeCologero.
     Jeanne M. Kempthorne for appellant Paul J. DeCologero.
     Mark W. Shea, with whom Jean C. LaRocque and Shea and
LaRocque, LLP were on brief, for appellant John P. DeCologero, Jr.
     Jennifer Hays Zacks, Assistant United States Attorney, with

     * Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
whom Carmen M. Ortiz, United States Attorney, was on brief, for
appellee.



                      September 21, 2015
           LIPEZ, Circuit Judge.           Appellants Paul A. DeCologero

("Paul   A."),   Paul    J.   DeCologero     ("Paul    J."),       and   John    P.

DeCologero,   Jr.   ("John    Jr.")   were   members    of     a   Boston-based

criminal organization known as the "DeCologero crew."                    In 2006,

all three were convicted of violations of the Racketeer Influenced

and Corrupt Organizations Act ("RICO") and a number of related

crimes. Appellants have now moved under 28 U.S.C. § 2255 to vacate

their convictions.      Their motions are based on two Federal Bureau

of Investigation ("FBI") reports that they claim are exculpatory

evidence that the prosecution should have produced before trial

under Brady v. Maryland, 373 U.S. 83 (1963).            The district court

denied the motions, finding that the prosecution team was not aware

of the reports prior to the trial and that the reports were not

material for Brady purposes. We only address the materiality issue

and affirm on that basis.

                                      I.

           We recite the pertinent facts in the light most favorable

to the verdicts.     Bucci v. United States, 662 F.3d 18, 20 (1st

Cir. 2011).      The facts are described in greater detail in our

opinion on the direct appeals.         See United States v. DeCologero,

530 F.3d 36 (1st Cir. 2008) ("DeCologero I").

           In the 1990s, Paul A. ran the "DeCologero crew" criminal

enterprise out of a gym he operated in Woburn, Massachusetts.                   His

nephews Paul J. and John Jr., and other associates, assisted Paul


                                   - 3 -
A. in his efforts to control part of Boston's drug trade.                     The

crew traded in guns and drugs, and used force to compete with rival

criminal factions.

A. The Silva Murder

           In 1996, members of the crew, acting on orders from Paul

A., murdered a 19-year-old woman named Aislin Silva, because Paul

A. was afraid that she would betray the crew to the police.                   The

testimony at trial regarding Silva's killing came primarily from

Stephen DiCenso, a former member of the DeCologero crew who was

closely involved in the murder.         According to DiCenso, in November

1996, the police found a stash of guns that the DeCologero crew

had hidden in Silva's apartment.              Paul A. decided to kill Silva

because   he   was    afraid   that   she     would   implicate   him   and    his

associates if the police interrogated her about the guns.

           Initially, Paul A. planned to get Silva to overdose on

heroin, and he instructed Paul J. to acquire some high-grade heroin

for that purpose.        DiCenso and another DeCologero crew member,

Kevin Meuse, then gave Silva the heroin and told her that it was

good cocaine.        She took the heroin but did not overdose.                When

that plan failed, Paul A. ordered Meuse to kill Silva by force.

DiCenso testified that Meuse brought Silva to DiCenso's father's

apartment and killed her by breaking her neck.              DiCenso and Derek

Capozzi, another DeCologero crew member, subsequently arrived at

the apartment to help Meuse dispose of the body.                  The three of


                                      - 4 -
them dismembered her body in a bathtub, stuffed her body parts

into plastic garbage bags and gym bags, and then drove to Home

Depot to purchase a shovel and other items to assist with Silva's

burial.    Then, they drove to a wooded-area on the North Shore of

Massachusetts and buried her remains there.      They disposed of the

garbage bags and gym bags in a dumpster in Danvers, Massachusetts.

            DiCenso's testimony was corroborated by the testimony of

two other former members of the DeCologero crew, John P. DeCologero

("John P.") and Thomas Regan.   As a crew member, Regan took orders

from Paul A. and robbed a number of Boston-area drug dealers with

other associates.    John P. was the brother of crew leader Paul A.

and father of Paul J. and John Jr.      John P. testified that he had

heard Paul A. say that the heroin intended to kill Silva did not

work.     He also testified that John Jr. told him that Meuse had

killed Silva and that DiCenso and Capozzi had helped Meuse dispose

of her body.   Regan testified that Paul A. told him that Meuse and

DiCenso had killed Silva and cut up her body.

            DiCenso's testimony was also corroborated by physical

evidence, including the bloody trash bags and gym bags found in

the dumpster in Danvers.    DNA from the blood, hair, and tissue on

the bags belonged to Silva.      A security video from Home Depot

showed Capozzi and Meuse leaving the store with a shovel and other

items; a receipt from the Home Depot included the purchase of a

shovel, gloves, and flashlights.        Packaging for the flashlights


                                - 5 -
and gloves was found in the Danvers dumpster.            Meuse's fingerprint

was also found on an item in the dumpster.

           At trial, appellants attempted to argue, with little

success, that another Boston-based criminal organization led by

Vincent Marino, also known as Gigi Portalla, was responsible for

Silva's murder.      First, appellants contended that DiCenso was

actually a member of Portalla's crew, not the DeCologero crew,

because DiCenso had allegedly told a government informant that he

worked   for   Portalla.     However,     on    cross-examination,      DiCenso

denied that he made the statement and said that he had not worked

for Portalla.     Second, Portalla was seen at Silva's apartment a

few weeks before her murder.         However, the evidence demonstrated

that Portalla was there with Paul A. to inspect the guns stored at

the apartment to see if he wanted to purchase any guns from the

DeCologero crew's stash.          Finally, appellants argued that Regan

was lying because he was not a member of the DeCologero crew, but

in fact was a member of the rival Salemme faction.

           Appellants'     case    was   hurt    by   their   failure   to   get

Portalla and his associates to testify at trial. Paul A.'s initial

witness list included Portalla and Portalla's crew members Charles

McConnell and Robert Nogueira.           However, Nogueira had died years

earlier,   and   McConnell   was     never      subpoenaed.     Portalla     was

subpoenaed during trial, but he was in federal custody at the time,

and could not be transferred quickly enough to testify.                 Paul A.


                                    - 6 -
appealed   the   district   court's     refusal   to   expedite    Portalla's

transport from a federal penitentiary in Pennsylvania or to provide

a continuance until Portalla had arrived. We affirmed the district

court's decision, faulting Paul A. for waiting until the middle of

trial to make his request and stating that Portalla's proffered

testimony was "tangential and potentially cumulative."             DeCologero

I, 530 F.3d at 75.

            For his part in ordering Silva's death, Paul A. was

convicted of witness tampering conspiracy, witness tampering by

misleading conduct, witness tampering by attempting to kill, and

witness tampering by killing.          Several predicate acts underlying

his substantive RICO conviction also stemmed from his role in

Silva's    death.    Paul   J.   was    convicted   of   witness    tampering

conspiracy, witness tampering by misleading conduct, and witness

tampering by attempting to kill; the latter two crimes were also

predicate acts for his RICO conviction.           John Jr. was not charged

with any offenses relating to the Silva killing.            All three were

also convicted of other crimes not directly relevant to this

appeal.    Paul A. received a life sentence, Paul J. was sentenced

to 25 years, and John Jr. was sentenced to 210 months.              On direct

appeal, we affirmed their convictions and sentences.               See id. at

79.




                                   - 7 -
B. The FBI Reports

               In   September      2010,        more    than   four    years   after

appellants' convictions, Paul J.'s former attorney received a fax

containing two FBI reports describing interviews with a woman named

Michelle Noe (the "Noe reports").                 According to the reports, the

interviews with Noe took place in the fall of 1999, about two years

before appellants were indicted by a federal grand jury1 and three

years after Silva was killed.            The first report is three pages and

describes two interviews that Noe had with Lt. Eugene A. Kee Jr.

of the Massachusetts State Police and Detectives Thomas J. Romeo

and Michael P. Murphy of the North Reading Police soon after she

was arrested on an outstanding warrant for an unarmed bank robbery

on September 10, 1999.          Noe reported that, in mid-November 1996,

McConnell -- her then-boyfriend -- came home in a panic with his

clothes and arms covered in blood.                 After washing the blood off

his arms, McConnell put the bloody clothes in a green garbage bag,

and left the house.          About 30 minutes later, Noe looked outside

the window and saw McConnell talking to Portalla on the sidewalk.

When McConnell returned to the house, he initially told Noe that

Portalla      would   kill   her    if     he    told   her    what   had   happened.

Eventually, McConnell said, "I did something, I can't believe I

did.       She was your age.    I'm not going into details.            Remember the


       1
      Appellants, and several co-defendants, were indicted as part
of a 23-count indictment on October 17, 2001.


                                         - 8 -
girl I used to take you by the house with [Portalla].              She worked

at MVP.   We did something to her, she ratted."           McConnell stated

that Portalla and Nogueira were with him at the time, and if the

police talk to Noe, she should say that McConnell was with her the

entire evening.     Although the report does not identify Silva by

name, the parties do not dispute that Noe was referring to Silva

as the girl who "worked at MVP," a sporting goods store.

             Later (Noe was not sure of the time frame), when the

news   reported   that   human   remains   were   found   in   a   dumpster,

McConnell told Noe, "They’re going to put the puzzle together.             I

had to get rid of the knife in salt water."          Noe also stated in

the interview that she had visited Silva's apartment in Medford,

Massachusetts with McConnell and Portalla at least ten times over

several months, and had seen Nogueira at the apartment at least

twice.    Noe added that McConnell had told her that Silva would

purchase cocaine from Portalla and that Silva had been storing

guns for Portalla in exchange for cocaine.

             Only one page of the second FBI report is in the record.

It describes an October 7, 1999 interview of Noe with Lt. Kee,

along with Lt. Vincent Martin and FBI Special Agent Charles

Gianturco.     Noe reported that in mid-November 1996, McConnell and

Portalla came to her apartment and tortured her by drugging her

and burning her back.     The one page of the report does not explain




                                  - 9 -
why they tortured her, or whether this event was related to the

Silva killing.

C. The § 2255 Motions

           In 2011, all three appellants filed § 2255 motions,

arguing that the government violated their Fifth Amendment due

process rights under Brady by failing to disclose the two Noe

reports before trial.         The motions were handled by the same

district court judge who presided over appellants' trial in 2006.

She   denied    appellants'    §    2255     motions   without   holding   an

evidentiary hearing.     See United States v. DeCologero, No. 01-

10373-RWZ, 2013 WL 3728409, at *10 (D. Mass. July 11, 2013)

("DeCologero II").    The court provided two independent reasons for

its decision.    First, it held that appellants "have not shown any

Brady violation" because they "have not shown that the prosecution

team or any of its agents knew of the [Noe] exculpatory reports"

before trial.     Id. at *5.       Second, the court held that, even if

the prosecution team had been aware of the Noe reports, "the

reports were not material for Brady purposes" because they "do not

raise a reasonable probability of a different outcome on the counts

related to the Silva killing [or] on unrelated counts."              Id. at

*6-*7.   The district court granted a certificate of appealability

"as to petitioners' Brady claims based on the FBI reports," id. at

*10, and appellants timely filed this appeal.




                                    - 10 -
                                          II.

            Appellants contend that the district court erred by

denying    their   §   2255     motions    without      holding    an   evidentiary

hearing.     They      challenge    the    court's      findings     that   (1)   the

prosecution team was not aware of the Noe reports, and (2) the

reports were not material under Brady.                    We only address the

materiality issue and do not consider whether the district court

erred with regard to the government's knowledge of the Noe reports.

            Appellants make two arguments on materiality.                    First,

they contend that the district court should have granted their

§ 2255 motions and vacated their convictions based solely on the

disclosure of the two Noe reports.                Second, in the alternative,

they   contend     that   the    district       court   erred   by   deciding     the

materiality issue without holding an evidentiary hearing.                          We

address each argument in turn.

A. Materiality

            We ordinarily review the district court's dismissal of

a Brady claim raised in a § 2255 motion de novo.                        See Moreno–

Morales v. United States, 334 F.3d 140, 145 (1st Cir. 2003).

However, "[t]he materiality question under Brady . . . is a mixed

question of law and fact."         Conley v. United States, 415 F.3d 183,

188 n.3 (1st Cir. 2005) (citing Ouimette v. Moran, 942 F.2d 1, 4

(1st Cir. 1991)).         For this reason, we accord some deference to

the district court's resolution of the materiality issue.                         See


                                     - 11 -
Conley, 415 F.3d at 188 n.3 ("Some deference to the district

court's    resolution      of   fact-dominated    questions    in    the   Brady

context is . . . due, even on collateral review."); United States

v. Sanchez, 917 F.2d 607, 618 (1st Cir. 1990) ("Due to its

'inherently fact-bound nature,' the district court's determination

on the materiality of newly discovered evidence in prosecutorial

nondisclosure cases is ordinarily accorded deference." (quoting

United States v. Bagley, 473 U.S. 667, 685 (1985) (White, J.,

concurring))).        Deference is particularly warranted where, as

here, the district court judge reviewing the § 2255 motions was

the same judge who presided over the trial.           Cf. United States v.

Paladin, 748 F.3d 438, 443 (1st Cir. 2014) (noting, in an appeal

of the denial of a motion for a new trial based on a Brady claim,

that "[t]he trial judge, having seen and heard the witnesses at

first hand, has a special sense of the ebb and flow of the recently

concluded trial.          Thus, [her] views about the likely impact of

newly     disclosed       evidence   deserve     considerable       deference."

(internal quotation marks omitted)).

            Under Brady, "[a] defendant's right to due process is

violated when the prosecution suppresses evidence that is both

favorable     to    the    accused   and   material   either    to   guilt    or

innocence."        Moreno-Morales, 334 F.3d at 145 (citing Brady, 373

U.S. at 87). To demonstrate that exculpatory evidence is material,

appellants must show "a reasonable probability that, had the


                                     - 12 -
evidence   been     disclosed   to    the   defense,     the    result    of   the

proceeding would have been different."           Kyles v. Whitley, 514 U.S.

419, 433 (1995) (quoting Bagley, 473 U.S. at 682) (Souter, J.).                 A

"reasonable probability" is one that "undermines confidence in the

outcome of the trial."     Bagley, 473 U.S. at 678.            We must consider

the   favorable,    undisclosed      evidence    along    with    the    evidence

presented at trial, and determine whether it "could reasonably be

taken to put the whole case in such a different light as to

undermine confidence in the verdict."           Kyles, 514 U.S. at 435; see

also id. at 434 ("The question is not whether the defendant would

more likely than not have received a different verdict with the

evidence, but whether in its absence he received a fair trial,

understood     as   a   trial   resulting       in   a   verdict    worthy      of

confidence.").      Withheld information is material under Brady only

if it would have been admissible at trial or would have led to

admissible evidence.      See Ellsworth v. Warden, 333 F.3d 1, 5 (1st

Cir. 2003).

             Because the Noe reports are relevant in different ways

to each appellant, we first analyze the materiality question

separately for each of them, and then address the arguments that

are applicable to all three.

             1. Paul A.

             The jury convicted Paul A. for his part in overseeing

and directing the conspiracy to kill Silva.              He contends that the


                                     - 13 -
Noe reports are material because they contradict the government's

theory of the case that the DeCologero crew killed Silva. Instead,

the reports support Paul A.'s theory that Portalla stored the guns

at Silva's house and his crew (including McConnell and Nogueira)

murdered Silva.       Paul A. further argues that, if he had been aware

of the reports before trial, he would have called Noe to testify

at trial, and her testimony would have corroborated his version of

Silva's murder.

              The government counters that the Noe reports themselves

are inadmissible hearsay and appellants have failed to demonstrate

how   their    disclosure       would    have     led     to   material   admissible

evidence. Therefore, the government argues, and the district court

found, that "given the overwhelming weight of the trial evidence,

the   FBI   reports      do   not   raise   a     reasonable      probability    of   a

different outcome."           DeCologero II, 2013 WL 3728409, at *6.

              At trial, multiple witnesses testified that Paul A. led

the DeCologero crew, that he stored guns at Silva's apartment,

that he instructed his crew members to kill Silva because she could

not be trusted if interrogated by the police, and that his crew

members DiCenso, Capozzi, and Meuse killed Silva and disposed of

her body.     The witnesses who implicated Paul A. in Silva's murder

included      DiCenso,    John      P.   (Paul     A.'s    brother),      and   Regan.

Furthermore,     as    the      district    court       stated,    "the   witnesses'




                                         - 14 -
testimony was consistent and corroborated by the physical evidence

discovered by police."   Id.

            Paul A. counters that much of the witness testimony

cannot be trusted because it was solicited from former members of

the DeCologero crew, many of whom were testifying pursuant to

cooperation agreements with the government.       Furthermore, Paul A.

argues that none of the physical evidence at trial directly

implicated him in the murder.     The physical evidence consisted of

bloody bags containing Silva's DNA in a dumpster in Danvers, a

security video and Home Depot receipt showing that Capozzi and

Meuse had purchased items to assist in disposing of Silva's body,

and Meuse's fingerprint on an item in the Danvers dumpster.       While

none of this evidence directly connects Paul A. to the crime, it

does provide support for DiCenso's testimony that Meuse had killed

Silva and that DiCenso and Capozzi had helped Meuse dispose of her

body.   Notably, no physical evidence supports the theory of the

crime found in the Noe reports that Portalla, McConnell, and

Nogueira were responsible for Silva's murder.

            Paul A. responds that even if DiCenso and Meuse were

involved in Silva's murder, evidence supports his theory that they

were actually members of Portalla's crew and were ordered by

Portalla, not Paul A., to kill Silva.          Regarding DiCenso, in a

discovery   letter   before    trial,   the   government   disclosed   to

appellants' counsel that DiCenso had told a confidential informant


                                 - 15 -
that he worked for Portalla and would collect money and distribute

cocaine and heroin for him.      Regarding Meuse, his cell phone

records demonstrated that Meuse had made multiple phone calls to

Portalla and his girlfriend around the time of Silva's murder in

November 1996. According to Paul A., "[t]hese phone calls provided

a strong connection between Portalla and Meuse right around the

time of Silva's murder."   Paul A. Br. at 41-42.

          While DiCenso denied at trial that he had worked for

Portalla, Paul A. further argues that DiCenso's testimony should

not be trusted.   He notes that we have previously acknowledged the

"strong incentive" DiCenso had "to testify in support of the

government's theory of the case."       United States v. Capozzi, 486

F.3d 711, 724 (1st Cir. 2007).      In Capozzi's direct appeal, we

stated:

          DiCenso had pled guilty to a crime punishable
          by life imprisonment, and . . . DiCenso's
          cooperation allowed him to be sentenced to a
          much lower sentence.   DiCenso was shown [at
          trial] to have had a powerful motive --
          avoidance of a life sentence and possibly of
          prison altogether -- to cooperate with the
          government   and   to  testify   falsely   if
          necessary.

Id.

          Despite DiCenso's incentive to lie, his testimony that

Paul A., and not Portalla, ordered Silva's killing was corroborated

by a considerable amount of more reliable evidence.      For example,

numerous witnesses identified both DiCenso and Meuse as members of


                               - 16 -
the DeCologero crew, and both men were implicated in a variety of

illegal   activities   tied   to     Paul     A.'s   criminal   enterprise,

including the robberies of drug dealers Albert Sapochetti, Michael

"Slim" Stevens, and Jeff North.             Although Paul A. presents a

modicum of evidence that DiCenso and Meuse might have worked for

Portalla, he fails to account for Capozzi, who, according to the

physical evidence, also had a direct role in Silva's killing and

was identified as a member of the DeCologero crew.              Furthermore,

a law enforcement officer involved in the investigation into

Silva's death expressly disavowed any link between Portalla and

the killing, stating that, besides the one occasion where Portalla

was seen with Paul A. at Silva's apartment, he "really didn't have

any connection between Portalla and Miss Silva."

           In addition to DiCenso, Regan and John P. also implicated

Paul A. in Silva's murder.           Regan testified that, after law

enforcement had discovered the weapons at Silva's apartment, Paul

A. stated in a meeting with DeCologero crew members that "[w]e got

to get the girl away from the law."         John P. testified that, around

the same time, Paul A. told him that he was debating whether to

"get rid of [Silva]" because the police were at her apartment.

Moreover, after Silva was murdered, Paul A. told Regan that Meuse

and DiCenso had "killed the girl and chopped her up."               Paul A.

told John P. that "she had to go.           Kevin Meuse knew what time it

was.   He did what he had to do."


                                   - 17 -
             In contrast to the physical evidence tying DiCenso,

Meuse,    and   Capozzi   to   Silva's    murder      and   multiple    witnesses

testifying      that   Paul    A.   ordered    the    killing,   the     evidence

supporting Paul A.'s alternative explanation for Silva's death

found in the Noe reports consists of little more than hearsay and

rumors.    As the district court stated, the Noe reports "represent

a hearsay account by a single witness."                DeCologero II, 2013 WL

3728409, at *6. In addition to DiCenso's alleged hearsay statement

to a confidential informant that he worked for Portalla and Meuse's

multiple calls to Portalla, the total sum of evidence supporting

the theory that Portalla ordered Silva killed includes "some early

news reports indicating that Portalla and his crew were suspects

in the Silva murder," id., testimony that Portalla had been seen

at   Silva's     apartment,     and    another       hearsay   report    that   a

confidential informant told an inspector with the Stoneham Police

Department that "s/he heard that the girl from Medford that is

missing was holding guns for 'Portella.'"

             Because the Noe reports themselves are hearsay, they

would not have been admissible at trial for the truth of the

matters asserted, and "by definition [are] not material, because

[they] never would have reached the jury and therefore could not

have affected the trial outcome."              United States v. Ranney, 719

F.2d 1183, 1190 (1st Cir. 1983).          Thus, Paul A. has the burden of

demonstrating how the disclosure of the reports would have led to


                                      - 18 -
admissible material exculpatory evidence.   Paul A. argues that the

reports would have prompted him to call Noe to testify at trial,

and her testimony would have verified the allegations made in the

Noe reports.   However, Paul A. has not submitted any evidence to

support this argument.      For example, he has not provided an

affidavit from Noe or any other evidence that Noe would have been

available at trial and, furthermore, that she would have testified

in accordance with the reports.        See DeCologero II, 2013 WL

3728409, at *7 (noting that Paul A. has "made no showing that Noe

would have testified in accordance with [the Noe] reports if she

had appeared at trial.").    In fact, he makes no representation

that, after the disclosure of the Noe reports, he made any attempt

to contact or locate Noe, nor does he contend that Noe would have

refused to cooperate with him if he indeed had contacted her.

          It is also unclear exactly what Noe would have been able

to say if she had been called to testify at trial as much of the

Noe reports consists of her recounting McConnell's incriminating

statements, which would be hearsay.      Paul A. argues that "[a]

defendant has the right to present evidence of a third party

culprit, including calling witnesses that would testify to out-

of-court admissions of the third party."    Paul A. Br. at 39.

          On the one hand, we agree that Noe would have been able

to testify to relevant information within her personal knowledge

that would challenge the government's theory that the DeCologero


                              - 19 -
crew killed Silva, such as seeing McConnell come home with his

clothes and arms covered with blood in mid-November 1996, observing

McConnell and Portalla talking outside of her house that same day,

and visiting Silva's apartment with McConnell and Portalla at least

ten times.    See, e.g., Holmes v. South Carolina, 547 U.S. 319, 328

(2006) (recognizing a defendant's right to introduce evidence of

third-party guilt).

             On the other hand, Paul A. has failed to demonstrate how

Noe could have testified to McConnell's statements themselves.2

While McConnell's statements would likely qualify as statements

against    penal    interest   under     Federal   Rule   of   Evidence

804(b)(3)(B), the declarant must "be unavailable as a witness" for

that hearsay exception to apply.       Fed. R. Evid. 804(a).   Paul A.

has made no showing that McConnell would have been unavailable at

trial.    In fact, none of the appellants argue that they would have

called McConnell as a witness at trial, or that, if he had

testified and denied killing Silva, they would have impeached


     2 Paul A.'s reliance on Mendez v. Artuz, 303 F.3d 411 (2d Cir.
2002), is misplaced. In Mendez, the Second Circuit never addressed
the admissibility of hearsay statements of a third-party culprit.
The court affirmed the district court's decision granting habeas
on Brady grounds because the government had suppressed evidence of
a third-party culprit. The court did not address the admissibility
of that evidence but simply stated that "the suppressed information
would have allowed [the defendant] to challenge the state's motive
theory . . . either through cross-examination or the presentation
of contradictory testimony [which] . . . would have allowed the
defendant to create reasonable doubt that he was the shooter."
Id. at 414.


                                - 20 -
McConnell by introducing his statements in the Noe reports as prior

inconsistent statements under Federal Rule of Evidence 613.3

                  Paul A. asks us to vacate his conviction based solely on

the disclosure of two hearsay reports.                    Given the strength of the

trial evidence against him, the inadmissibility of the Noe reports

themselves, the failure to demonstrate that the reports would have

led to the discovery of admissible exculpatory evidence, and

according          "[s]ome   deference"      to     the    district   court's   fact-

intensive analysis, Conley, 415 F.3d at 188 n.3, Paul A. has not

"establish[ed] a reasonable probability of a different result" at

trial.       Strickler v. Greene, 527 U.S. 263, 291 (1999).

                  2. Paul J.

                  Paul J.'s materiality claim is weaker than Paul A.'s.

Unlike Paul A., Paul J. was not convicted of playing a role in

Silva's murder itself.           Instead, his witness tampering convictions

stem       from    his   role   in   the   failed     attempt   to    kill   Silva   by

overdosing her with heroin.                 While the Noe reports provide an

alternative explanation for how Silva was actually killed, the

reports do not directly contradict the evidence that Paul J. was

ordered by Paul A. to buy the heroin needed to kill Silva, that



       3Federal Rule of Evidence 613(b) permits "[e]xtrinsic
evidence of a witness's prior inconsistent statement . . . if the
witness is given an opportunity to explain or deny the statement
and an adverse party is given an opportunity to examine the witness
about it, or if justice so requires."


                                           - 21 -
Paul J. bought the heroin, and that Meuse and DiCenso gave Silva

the heroin but she did not die.

            As with the evidence incriminating Paul A. in Silva's

murder, DiCenso's testimony implicating Paul J. in the attempted

overdose was also supported by other testimony.                 For example,

Antonio Centeno, a heroin dealer, testified that Paul J. had

requested heroin from him "strong enough for an overdose," and

Centeno sold him 30 bags.      A few days after the purchase, Paul J.

returned and told Centeno that the heroin "wasn't strong enough"

to "take care of someone out of the way."              Additionally, John P.

testified that he had heard Paul A. tell his son that the heroin

intended to kill Silva "didn't work."               In another conversation,

John Jr. told John P. that Meuse had given Silva the heroin and

that it had failed to kill her.

            Paul J. contends that, despite this evidence, the Noe

reports are "core exculpatory evidence sufficient in weight to

alter the entire balance of the case against [him]."             Paul J. Br.

at 39.   He argues that, if the jury had heard testimony indicating

that McConnell was involved in Silva's murder, it could have

concluded that Portalla's crew was behind the entire conspiracy to

kill Silva and would have discounted any testimony implicating

Paul J. in the attempted heroin overdose.             However, like Paul A.,

Paul   J.   fails   to   recognize    that    the   reports   themselves   are

inadmissible hearsay.       Furthermore, he fails to demonstrate how


                                     - 22 -
the reports would have led to admissible evidence.                  He has not

provided any evidence to demonstrate that the jury would have heard

any testimony implicating McConnell in Silva's death.                   He simply

assumes    that   Noe    (or   someone   else)   would     have   testified    in

accordance     with     the    allegations    made    in   the    Noe    reports.

Considering that the Noe reports have less relevance to Paul J.'s

conduct than to Paul A.'s, and we have already found that the

reports do not "undermine confidence in [Paul A.'s] verdict,"

Kyles, 514 U.S. at 435, we also find that, providing some deference

to the district court, Paul J. has failed to establish a reasonable

probability of a different result at trial.

             3. John Jr.

             John Jr. has the weakest materiality claim of all the

appellants. He was not charged with any offense related to Silva's

killing.    Instead, he argues that the murder of Silva "loomed over

the entire trial and was critical to the credibility of the key

witnesses against John Jr.: Stephen DiCenso and Tommy Regan." John

Jr. Br. at 7.     Specifically, he contends that the Noe reports are

material for their "ability to impeach Regan and DiCenso as to

their testimony surrounding the Silva murder [and] would have cast

doubt on their testimony as a whole."            Id. at 30.       Yet, John Jr.

never explains how he could have introduced the reports at trial

to impeach Regan and DiCenso. The reports do not purport to repeat

any statements made by Regan or DiCenso.             In fact, neither of them


                                     - 23 -
is even mentioned in the reports.          Therefore, it is doubtful that

the   reports   could   have   been    used    at   trial   to   impeach   their

testimony under the Federal Rules of Evidence.              See, e.g., Fed. R.

Evid. 608, 613.

           Moreover,    as     explained      above,   Regan     and   DiCenso's

testimony regarding the Silva murder was corroborated by physical

evidence and testimony of other witnesses.                  This corroboration

significantly lessens any impeachment effect of the Noe reports,

especially regarding John Jr.'s convictions, which are unrelated

to the Silva killing.        As the district court stated, because the

Noe reports "do not raise a reasonable probability of a different

outcome on the counts related to the Silva killing . . . [a]

fortiori, they do not raise a reasonable probability of a different

outcome on unrelated counts."          DeCologero II, 2013 WL 3728409, at

*7.

           4. Arguments applicable to all appellants

           All appellants contend that the Noe reports are material

for two additional reasons.           First, they argue that, if the Noe

reports were disclosed before trial, the district court would have

granted their pre-trial discovery motions to obtain additional

information regarding the connection between Portalla and Silva's

murder, in particular Paul A.'s motion for the identities of two

confidential informants, one who stated that DiCenso said that he

worked for Portalla and the other who stated that Silva was holding


                                   - 24 -
guns for Portalla.    However, the district court judge who denied

the discovery motions is the same judge who denied their § 2255

motions, and she rejected appellants' argument that the Noe reports

would have made any difference.         See DeCologero II, 2013 WL

3728409, at *7 (stating that "[w]hatever further evidence there

might have been about Portalla, McConnell, and Nogueira, Paul A.

did not need the FBI reports to find it").

          Second, appellants contend that they could have used the

Noe reports at trial to demonstrate that law enforcement failed to

sufficiently investigate the connection between Portalla's crew

and Silva's murder and were biased by focusing their investigation

on the DeCologero crew.   Given the considerable evidence tying the

DeCologero crew to Silva's death, we agree with the district court

that, even if the Noe reports could have been introduced for this

purpose, there would not be a reasonable probability of a different

outcome at trial.    See id. at *6.

B. Evidentiary Hearing

          In the alternative, appellants argue that the district

court erred by making its materiality determination, and denying

their § 2255 motions to vacate their convictions, without holding

an evidentiary hearing.   We review a district court's decision not

to hold an evidentiary hearing for abuse of discretion.   Owens v.

United States, 483 F.3d 48, 57 (1st Cir. 2007).



                               - 25 -
             Pursuant     to       28    U.S.C.      §    2255(b),    a    district    court

"shall . . . grant a prompt [evidentiary] hearing" "[u]nless the

motion and the files and records of the case conclusively show

that   the   prisoner        is    entitled       to     no    relief."      Despite       this

seemingly     petitioner-friendly               standard,        we   have    stated       that

"[e]videntiary hearings on § 2255 petitions are the exception, not

the norm," Moreno-Morales, 334 F.3d at 145, and "the petitioner

bears the burden of establishing the need for an evidentiary

hearing."         United States v. McGill, 11 F.3d 223, 225 (1st Cir.

1993).

             When     reviewing           a    district        court's     denial     of     an

evidentiary         hearing,        "we       take       the    petitioner's        credible

allegations as true."              Owens, 483 F.3d at 57.                 A district court

may deny an evidentiary hearing when "the movant's allegations,

even if true, do not entitle him to relief, or . . . [when] the

movant's allegations need not be accepted as true because they

state conclusions instead of facts, contradict the record, or are

inherently incredible."                 Id. (internal quotation marks omitted).

Where, as here, the judge who presided at the petitioners' trial

is the same judge who decided the § 2255 motion, "the judge is at

liberty      to     employ        the     knowledge        gleaned        during    previous

proceedings and make findings based thereon without convening an

additional hearing."              McGill, 11 F.3d at 225; see also United

States v. Baxter, 761 F.3d 17, 24 n.5 (D.C. Cir. 2014) ("A district


                                              - 26 -
judge's decision not to hold an evidentiary hearing before denying

a § 2255 motion is generally respected as a sound exercise of

discretion when the judge denying the § 2255 motion also presided

over    the   trial   in   which   the    petitioner   claims   to   have   been

prejudiced." (internal quotation marks omitted)).

              In their § 2255 motions, all appellants allege that if

the prosecution had disclosed the Noe reports, they would have

called Noe as a witness, and she would have testified consistently

with the reports that Portalla, McConnell, and Nogueira were

involved in Silva's murder.           In its ruling denying the motions,

the district court did not take this allegation as true, and

instead found that appellants had "made no showing that Noe would

have testified in accordance with [the Noe] reports if she had

appeared at trial."        DeCologero II, 2013 WL 3728409, at *7.

              Because the district court denied their request for an

evidentiary hearing, appellants contend that the court should have

taken this allegation as true. However, appellants did not present

any evidence to the district court to support their conclusory

claim    that   Noe   would    have      testified   consistently    with    the

statements that she had made in the reports.              For example, they

did not submit an affidavit from Noe, nor did they make any

representation to the district court that they had located Noe or

that she would have been available to testify at trial if called

as a witness.     Instead, they argue that an affidavit from Noe was


                                      - 27 -
unnecessary     because   the   Noe    reports     "sort   of    speak[]      for

[them]sel[ves]."4      However, as explained above, the reports are

inadmissible     hearsay,    and     appellants     have   the       burden    of

demonstrating    how   the   reports    would     have   led    to   admissible

evidence.    See Ellsworth, 333 F.3d at 5.         Because appellants have


     4 At oral argument, counsel for Paul A. conceded that
appellants never submitted an affidavit from Noe describing what
she would have said if called at trial:
            Justice Souter: Is it correct that in the
            habeas proceeding you did not either call Noe
            as a witness or present an affidavit from Noe
            as to what she would testify?

            Counsel for Paul A.: We did not present an
            affidavit. . . . The Judge never ordered
            affidavits. . . .

            Justice Souter:        You are the one who is
            bringing habeas.        The Judge doesn't have to
            order it.

            Counsel for Paul A.: That could have been
            developed in an evidentiary hearing.

            Judge Lipez: But you are trying to make the
            case that there has to be an evidentiary
            hearing.    Wouldn't the submission [of an
            affidavit] enhance your case that there should
            have been an evidentiary hearing? . . . You
            had an opportunity to convince the judge that,
            at an evidentiary hearing, [Noe] might be
            prepared to testify in conformity to that 302
            report . . . but you never made the effort to
            do that.

            Counsel for Paul A.: No, that is correct. .
            . . We did not present that to the district
            judge, and I have no explanation for it, other
            than that the report sort of speaks for
            itself. . . .


                                    - 28 -
provided no factual basis to support their conclusory allegation

that Noe would have testified in accordance with the reports, the

district court did not abuse its discretion by denying their

motions without holding an evidentiary hearing.   See Owens, 483

F.3d at 57.

          Affirmed.




                             - 29 -